DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 17 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chasseguet et al. (U.S. 4,889,218).
Regarding claim 1, Chasseguet discloses (fig. 1) a clutch device for torsionally flexible torque transmission, comprising: 
a clutch hub 13/22 which is located radially inside with respect to a clutch rotational axis “X” and associated with a hub side (output side) of the clutch device; 
a clutch flange 12 located radially outside and associated with a flange side (input side) of the clutch device; 
a spring device 39 by means of which the hub side and the flange side are elastically supported against each other in the circumferential direction in a torque-transmitting manner, for which purpose the spring device has at least one spring element (spring of 39) which is supported 
a bearing device 34 by means of which the hub side and the flange side are radially supported against one another and mounted to rotate around the clutch rotational axis, for which purpose the bearing device has at least one rolling bearing (ball bearing) on the outer ring (radially outer side) of which the clutch hub is radially supported and the inner ring (radially inner side) of which is radially supported on a bearing pin 35 associated with (i.e. rotating with) the flange side; and, 
a friction device 23 by means of which the hub side and the flange side are operatively connected to one other in a friction-locked and torque-transmitting manner in the circumferential direction, for which purpose the friction device has at least one friction element 27a and at least one friction surface 25 which are pretensioned against one another in the axial direction by applying force to form the friction-locked operative connection, 
characterized in that a tensioning device 50 is provided which is associated with the bearing device and the friction device and has at least one tensioning element (spring of 50) by means of which the friction device and the at least one rolling bearing are respectively axially pretensioned by applying force (the spring applies pressure to the left to engage 49, and also applies pressure to the right, which acts on the bearing 50, due to Newton’s Third Law.  When applying a force to the right, the force is introduced into 22, which tends to press 27a into engagement with 25).

Regarding claim 17, Chasseguet discloses (fig. 1) the friction element includes a friction lining carrier (radial surface of 22 that backs 27a) fixed to the clutch hub 13/22 and a friction lining 27a carried by the friction lining carrier and configured to engage the friction surface 25.

Regarding claim 28, Chasseguet discloses (relying on fig. 1 for generic structure, but fig. 2 for orientation of the spring 50) a clutch device for torsionally flexible torque transmission, comprising: 
a clutch hub 13/22 which is located radially inside with respect to a clutch rotational axis “X” and associated with a hub side (output side) of the clutch device; 
a clutch flange 12 located radially outside and associated with a flange side (input side) of the clutch device; 
a spring device 39 by means of which the hub side and the flange side are elastically supported against each other in the circumferential direction in a torque-transmitting manner, for which purpose the spring device has at least one spring element (spring of 39) which is supported in the circumferential direction at one end on the clutch hub and at the other end on the clutch flange; 
a bearing device 34 by means of which the hub side and the flange side are radially supported against one another and mounted to rotate around the clutch rotational axis, for which purpose the bearing device has at least one rolling bearing (ball bearing) on the outer ring (radially outer side) of which the clutch hub is radially supported and the inner ring (radially inner side) of which is radially supported on a bearing pin 35 associated with (i.e. rotating with) the flange side; and, 
a friction device 48 by means of which the hub side and the flange side are operatively connected to one other in a friction-locked and torque-transmitting manner in the circumferential direction, for which purpose the friction device has at least one friction element 49 and at least one friction surface (cooperating surface opposite of 49) which are pretensioned against one another in the axial direction by applying force to form the friction-locked operative connection, 
characterized in that a tensioning device 50 is provided which is associated with the bearing device and the friction device and has at least one tensioning element (spring of 50) by means of which the friction device and the at least one rolling bearing are respectively axially pretensioned by applying force (the spring applies pressure to the left to engage the friction 
wherein the tensioning device 50 engages the friction element 49 a first point (left side, radially outer) and engages the clutch hub 13/22 at a second point (right side, radially inner), the first point further from the clutch rotational axis than the second point (see fig. 2).

Regarding claim 29, Chasseguet discloses (fig. 1) one end of the at least one tensioning element brings about a first axial force (to the left) on the friction device and the other end brings about a second axial force (to the right) which is opposite the first axial force and is applied to the outer ring and/or the inner ring of the at least one rolling bearing (via the clutch hub).  

Regarding claim 30, Chasseguet discloses (fig. 1) the friction element is connected to the clutch hub in a torque-proof manner (attached to 13/22) and can be displaced in the axial direction relative to the clutch hub (slidable to engage and disengage), wherein in the axial direction, one end of the tensioning element acts on a rear side of the friction element and the other end acts on the outer ring of the rolling bearing (via the clutch hub).  

Regarding claim 31, Chasseguet discloses (fig. 1) the bearing pin is connected to the clutch flange in a torque-proof manner by means of a radial plate 16 extending in the radial direction, wherein the friction surface is arranged on the radial plate.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chasseguet et al. (U.S. 4,889,218) in view of Memmel et al. (U.S. 5,617,939).
Regarding claim 22, Chasseguet discloses (fig. 1) a clutch device for torsionally flexible torque transmission, comprising: 
a clutch hub 13/22 which is located radially inside with respect to a clutch rotational axis “X” and associated with a hub side (output side) of the clutch device; 
a clutch flange 12 located radially outside and associated with a flange side (input side) of the clutch device; 
a spring device 39 by means of which the hub side and the flange side are elastically supported against each other in the circumferential direction in a torque-transmitting manner, for which purpose the spring device has at least one spring element (spring of 39) which is supported in the circumferential direction at one end on the clutch hub and at the other end on the clutch flange; 
a bearing device 34 by means of which the hub side and the flange side are radially supported against one another and mounted to rotate around the clutch rotational axis, for which purpose the bearing device has at least one rolling bearing (ball bearing) on the outer ring (radially outer side) of which the clutch hub is radially supported and the inner ring (radially inner side) of which is radially supported on a bearing pin 35 associated with (i.e. rotating with) the flange side; and, 
a friction device 48 by means of which the hub side and the flange side are operatively connected to one other in a friction-locked and torque-transmitting manner in the circumferential 
characterized in that a tensioning device 50 is provided which is associated with the bearing device and the friction device and has at least one tensioning element (spring of 50) by means of which the friction device and the at least one rolling bearing are respectively axially pretensioned by applying force (the spring applies pressure to the left to engage the friction device, and also applies pressure to the right, which acts on the bearing 50, due to Newton’s Third Law), and a friction lining carrier (body of 49) fixed to the clutch hub (at least rotationally via pins 55).
Chasseguet does not appear to disclose a friction lining carried by the friction lining carrier configured to engage the friction surface, but rather a unitary body that engages the friction surface.  Memmel teaches a friction element 19 including a friction lining carrier 27 carrying a friction lining 26 that engages a friction surface (opposite surface from 26).  In order to arrive at the claimed invention, the unitary body 49 of Chasseguet would be replaced by a two piece construction of a friction lining carrier and a friction liner.  It would have been obvious to one of ordinary skill in the art to have modified the structure of Chasseguet with the friction lining carrier structure of Memmel to improve the friction properties of the clutch (such as selecting a more appropriate material with different friction coefficient for transmitting torque, or better heat dissipation properties), while maintaining a proper connection, material interaction, and material strength, with respect to the clutch hub.  It is also noted that this change amounts to making separate that which was integral in the prior art, and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.


Regarding claim 23, Chasseguet discloses (fig. 1) one end of the at least one tensioning element brings about a first axial force (to the left) on the friction device and the other end brings about a second axial force (to the right) which is opposite the first axial force and is applied to the outer ring and/or the inner ring of the at least one rolling bearing (via the clutch hub).  

Regarding claim 24, Chasseguet discloses (fig. 1) the friction element is connected to the clutch hub in a torque-proof manner (attached to 13/22) and can be displaced in the axial direction relative to the clutch hub (slidable to engage and disengage), wherein in the axial direction, one end of the tensioning element acts on a rear side of the friction element and the other end acts on the outer ring of the rolling bearing (via the clutch hub).  

Regarding claim 25, Chasseguet discloses (fig. 1) the bearing pin is connected to the clutch flange in a torque-proof manner by means of a radial plate 16 extending in the radial direction, wherein the friction surface is arranged on the radial plate.  

Regarding claim 26, Chasseguet discloses (fig. 2) the tensioning device 50 engages the friction element 49 a first point (left side, radially outer) and engages the clutch hub 13/22 at a second point (right side, radially inner), the first point further from the clutch rotational axis than the second point (see fig. 2).

Allowable Subject Matter
Claims 2-4, 18-21, 27 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Response to Arguments
Applicant contends on pages 15-17 of the remarks that Chasseguet does not disclose the new limitations of claim 1.  A new interpretation has been applied to Chasseguet, which reads on the present claim.
Applicant contends that the new limitations of claim 22 are not disclosed by Chasseguet.  While it is agreed that the new limitations are not disclosed by Chasseguet, they are deemed an obvious in view of Memmel, as reasoned above.
Applicant contends that the new limitations of claim 28 are not disclosed by Chasseguet.  While the new limitations are not shown in fig. 1, this construction is shown in fig.2. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659